Name: Council Regulation (EU) 2018/1628 of 30 October 2018 fixing for 2019 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulation (EU) 2018/120 as regards certain fishing opportunities in other waters
 Type: Regulation
 Subject Matter: international law;  fisheries;  natural environment
 Date Published: nan

 31.10.2018 EN Official Journal of the European Union L 272/1 COUNCIL REGULATION (EU) 2018/1628 of 30 October 2018 fixing for 2019 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulation (EU) 2018/120 as regards certain fishing opportunities in other waters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (1) requires that conservation measures be adopted taking into account available scientific, technical and economic advice, including, where relevant, reports drawn up by the Scientific, Technical and Economic Committee for Fisheries and other advisory bodies, as well as in the light of any advice received from Advisory Councils established for the relevant geographical areas or fields of competence and joint recommendations made by Member States. (2) It is incumbent upon the Council to adopt measures on the fixing and allocation of fishing opportunities, including certain conditions functionally linked thereto, as appropriate. Fishing opportunities should be allocated to Member States in such a way as to ensure the relative stability of fishing activities of each Member State for each stock or fishery and having due regard to the objectives of the Common Fisheries Policy (CFP) set out in Regulation (EU) No 1380/2013. (3) Regulation (EU) No 1380/2013 provides that the objective of the CFP is to achieve the maximum sustainable yield (MSY) exploitation rate by 2015 where possible and, on a progressive, incremental basis, at the latest by 2020 for all stocks. (4) The total allowable catches (TACs) should therefore be established, in accordance with Regulation (EU) No 1380/2013, on the basis of the available scientific advice, taking into account biological and socioeconomic aspects whilst ensuring fair treatment between fishing sectors, as well as having regard to the opinions expressed during the consultation with stakeholders. (5) Regulation (EU) 2016/1139 of the European Parliament and of the Council (2) establishes a multiannual plan for the stocks of cod, herring and sprat in the Baltic Sea and for the fisheries exploiting those stocks (the plan). The plan aims to ensure that exploitation of living marine biological resources restores and maintains populations of harvested species above levels which can produce the MSY. To that end, the target fishing mortality for the stocks concerned, expressed in ranges, is to be achieved as soon as possible and, on a progressive, incremental basis, by 2020. It is appropriate that the catch limits applicable in 2019 for the cod, herring and sprat stocks in the Baltic Sea are established in line with the objectives of the plan. (6) The International Council for the Exploration of the Sea (ICES) has indicated the biomass of Western Baltic herring in ICES subdivisions 20-24 to be below the conservation reference points of the spawning stock biomass as set out in Annex II, column A, to Regulation (EU) 2016/1139. In accordance with Article 5(2) of that Regulation, all appropriate remedial measures should be adopted to ensure a rapid return of the stock concerned to a level capable of producing MSY. To that end, it is necessary to take into account the timeline for the achievement of the objectives of the CFP in general and of the plan in particular in view of the expected effect of the remedial measures adopted, whilst at the same time adhering to the objectives of achieving economic, social and employment benefits as set out in Article 2 of Regulation (EU) No 1380/2013. Accordingly, and in line with Article 4(3) of Regulation (EU) 2016/1139, it is appropriate that fishing opportunities for Western Baltic herring are set below the fishing mortality range in Annex I, column A, of that Regulation, as such a level takes into account the decrease in the biomass. (7) As regards the Western Baltic Sea cod stock, scientific advice indicates that recreational fisheries contribute significantly to the overall fishing mortality of that stock and should be limited. It is therefore appropriate to set a daily bag limit per fisherman. This is without prejudice to the principle of relative stability applicable to commercial fishing activities. (8) As regards the Eastern Baltic cod stock, ICES has not yet been able to establish biological reference points, following changes in the biology of the stock. It is therefore appropriate, in order to contribute to the achievement of the objectives of the plan, to fix the TAC for Eastern Baltic cod in accordance with the precautionary approach as established in Regulation (EU) No 1380/2013 and to set a closure period. (9) In order to guarantee full use of coastal fishing opportunities, it is appropriate to introduce a limited inter-area flexibility for salmon from ICES subdivisions 22-31 to ICES subdivision 32 for the Member State that has requested that flexibility. (10) According to ICES advice, 29 % of catches in the salmon fishery is misreported, in particular as sea trout catches. As most of the sea trout in the Baltic Sea is exploited in coastal areas, it is appropriate to prohibit fishing for sea trout beyond four nautical miles and to limit by-catches of sea trout to 3 % of the combined catch of sea trout and salmon in order to contribute to preventing misreporting of salmon catches as sea trout catches. (11) The use of the fishing opportunities set out in this Regulation is subject to Council Regulation (EC) No 1224/2009 (3), and in particular to Articles 33 and 34 thereof concerning the recording of catches and fishing effort, and to the transmission of data on the exhaustion of fishing opportunities to the Commission. This Regulation should therefore specify the codes relating to landings of stocks subject to this Regulation that are to be used by Member States when sending data to the Commission. (12) Council Regulation (EC) No 847/96 (4) introduced additional conditions for year-to-year management of TACs including, under Articles 3 and 4, flexibility provisions for precautionary and analytical TACs. Under Article 2 of that Regulation, when fixing the TACs, the Council is to decide to which stocks Articles 3 or 4 shall not apply, in particular on the basis of the biological status of the stocks. More recently, the year-to-year flexibility mechanism was introduced by Article 15(9) of Regulation (EU) No 1380/2013 for all stocks that are subject to the landing obligation. Therefore, in order to avoid excessive flexibility that would undermine the principle of rational and responsible exploitation of living marine biological resources, hinder the achievement of the objectives of the CFP and cause the biological status of the stocks to deteriorate, it should be established that Articles 3 and 4 of Regulation (EC) No 847/96 apply to analytical TACs only where the year-to-year flexibility provided for in Article 15(9) of Regulation (EU) No 1380/2013 is not used. (13) Based on new scientific advice, a preliminary TAC for Norway pout in ICES division 3a and Union waters of ICES division 2a and ICES subarea 4 should be established for the period from 1 November 2018 to 31 October 2019. (14) In previous years the TACs for anchovy in ICES subareas 9 and 10 and Union waters of CECAF division 34.1.1 have been fixed for a calendar year. In July 2018 ICES issued its advice for the period from 1 July 2018 to 30 June 2019 for that stock. Those periods should be aligned in order to match the TAC period with the period covered by the ICES advice. Exceptionally and only due to the transition, the TAC for anchovy should be amended to cover the period of 18 months, ending on 30 June 2019. (15) In order to avoid the interruption of fishing activities and to ensure the livelihoods of Union fishermen, this Regulation should apply from 1 January 2019. However, this Regulation should apply to anchovy in ICES subareas 9 and 10 and Union waters of CECAF division 34.1.1 from 1 January 2018. Such retroactive application is without prejudice to the principles of legal certainty and protection of legitimate expectations as the fishing opportunities for that longer period exceed those initially fixed under Council Regulation (EU) 2018/120 (5). Furthermore, this Regulation should apply to Norway pout in ICES division 3a and Union waters of ICES division 2a and ICES subarea 4 from 1 November 2018 until 31 October 2019. For reasons of urgency, this Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter This Regulation fixes the fishing opportunities for certain fish stocks and groups of fish stocks in the Baltic Sea for 2019 and amends certain fishing opportunities in other waters fixed by Regulation (EU) 2018/120. Article 2 Scope 1. This Regulation shall apply to Union fishing vessels operating in the Baltic Sea. 2. This Regulation shall also apply to recreational fisheries where they are expressly referred to in the relevant provisions. Article 3 Definitions For the purposes of this Regulation, the definitions referred to in Article 4 of Regulation (EU) No 1380/2013 apply. In addition, the following definitions apply: (1) subdivision means an ICES subdivision of the Baltic Sea as defined in Annex I to Council Regulation (EC) No 2187/2005 (6); (2) total allowable catch (TAC) means the quantity of each stock that can be caught over the period of a year; (3) quota means a proportion of the TAC allocated to the Union, a Member State or a third country; (4) recreational fisheries means non-commercial fishing activities exploiting marine biological resources such as for recreation, tourism or sport. CHAPTER II FISHING OPPORTUNITIES Article 4 TACs and allocations The TACs, the quotas and the conditions functionally linked thereto, where appropriate, are set out in the Annex. Article 5 Special provisions on allocations of fishing opportunities The allocation of fishing opportunities among Member States, as set out in this Regulation, shall be without prejudice to: (a) exchanges made pursuant to Article 16(8) of Regulation (EU) No 1380/2013; (b) deductions and reallocations made pursuant to Article 37 of Regulation (EC) No 1224/2009; (c) additional landings allowed under Article 3 of Regulation (EC) No 847/96 or under Article 15(9) of Regulation (EU) No 1380/2013; (d) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96 or transferred under Article 15(9) of Regulation (EU) No 1380/2013; (e) deductions made pursuant to Articles 105 and 107 of Regulation (EC) No 1224/2009. Article 6 Conditions for landing of catches and by-catches The stocks of non-target species within the safe biological limits referred to in Article 15(8) of Regulation (EU) No 1380/2013 which qualify for the derogation from the obligation to count catches against the relevant quota, are identified in the Annex to this Regulation. Article 7 Measures on recreational fisheries for cod in subdivisions 22-24 1. In recreational fisheries, no more than seven specimens of cod may be retained per fisherman per day in subdivisions 22-24. 2. Paragraph 1 is without prejudice to more stringent national measures. Article 8 Measures on sea trout fishing in subdivisions 22-32 1. Fishing for sea trout beyond four nautical miles measured from the baselines in subdivisions 22-32 is prohibited for fishing vessels from 1 January to 31 December 2019. When fishing for salmon in those waters by-catches of sea trout may not exceed 3 % of the total catch of salmon and sea trout at any moment on board or landed after each fishing trip. 2. Paragraph 1 is without prejudice to more stringent national measures. Article 9 Flexibility 1. Except where specified otherwise in the Annex to this Regulation, Article 3 of Regulation (EC) No 847/96 shall apply to stocks subject to precautionary TACs and Article 3(2) and (3) and Article 4 of that Regulation shall apply to stocks subject to an analytical TAC. 2. Article 3(2) and (3) and Article 4 of Regulation (EC) No 847/96 shall not apply where a Member State uses the year-to-year flexibility provided for in Article 15(9) of Regulation (EU) No 1380/2013. Article 10 Data transmission When, pursuant to Articles 33 and 34 of Regulation (EC) No 1224/2009, Member States send data relating to quantities of stocks caught or landed to the Commission, they shall use the stock codes set out in the Annex to this Regulation. CHAPTER III FINAL PROVISIONS Article 11 Amendments to Regulation (EU) 2018/120 Annex IA to Regulation (EU) 2018/120 is amended as follows: (1) the fishing opportunities table for anchovy in ICES subareas 9 and 10 and Union waters of CECAF division 34.1.1 is replaced by the following: Species: Anchovy Engraulis encrasicolus Zone: 9 and 10; Union waters of CECAF 34.1.1 (ANE/9/3411) Spain 10 802 (7) Portugal 11 784 (7) Union 22 586 (7) TAC 22 586 (7) Precautionary TAC (2) the fishing opportunities table for Norway pout and associated by-catches in ICES division 3a and Union waters of ICES division 2a and ICES subarea 4 is replaced by the following: Species: Norway pout and associated by-catches Trisopterus esmarkii Zone: 3a; Union waters of 2a and 4 (NOP/2A3A4.) Year 2018 2019 Denmark 85 186 (8) (10) 49 953 (8) (13) Germany 16 (8) (9) (10) 10 (8) (9) (13) The Netherlands 63 (8) (9) (10) 37 (8) (9) (13) Union 85 265 (8) (10) 50 000 (8) (13) Norway 15 000 (11) 0 Faroe Islands 6 000 (12) 0 TAC not relevant not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Article 12 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2019, with the exception of point 2 of Article 11 which shall apply from 1 November 2018 until 31 October 2019 and with the exception of point 1 of Article 11 which shall apply from 1 January 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 2018. For the Council The President J. BOGNER-STRAUSS (1) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (2) Regulation (EU) 2016/1139 of the European Parliament and of the Council of 6 July 2016 establishing a multiannual plan for the stocks of cod, herring and sprat in the Baltic Sea and the fisheries exploiting those stocks, amending Council Regulation (EC) No 2187/2005 and repealing Council Regulation (EC) No 1098/2007 (OJ L 191, 15.7.2016, p. 1). (3) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (4) Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (OJ L 115, 9.5.1996, p. 3). (5) Council Regulation (EU) 2018/120 of 23 January 2018 fixing for 2018 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters, and amending Regulation (EU) 2017/127 (OJ L 27, 31.1.2018, p. 1). (6) Council Regulation (EC) No 2187/2005 of 21 December 2005 for the conservation of fishery resources through technical measures in the Baltic Sea, the Belts and the Sound, amending Regulation (EC) No 1434/98 and repealing Regulation (EC) No 88/98 (OJ L 349, 31.12.2005, p. 1). (7) The quota may only be fished from 1 January 2018 to 30 June 2019. (8) Up to 5 % of the quota may consist of by-catches of haddock and whiting (OT2/*2A3A4). By-catches of haddock and whiting counted against the quota pursuant to this provision and by-catches of species counted against the quota pursuant to Article 15(8) of Regulation (EU) No 1380/2013 shall, together, not exceed 9 % of the quota. (9) Quota may be fished in Union waters of ICES zones 2a, 3a and 4 only. (10) Union quota may only be fished from 1 November 2017 to 31 October 2018. (11) A sorting grid shall be used. (12) A sorting grid shall be used. Includes a maximum of 15 % of unavoidable by-catches (NOP/*2A3A4), to be counted against this quota. (13) Union quota may be fished from 1 November 2018 to 31 October 2019. ANNEX TACs applicable to Union fishing vessels in areas where TACs exist by species and by area The following tables set out the TACs and quotas (in tonnes live weight, except where otherwise specified) by stock, and conditions functionally linked thereto. The references to fishing zones are references to ICES zones, unless otherwise specified. The fish stocks are referred to using the alphabetical order of the Latin names of the species. For the purposes of this Regulation, the following comparative table of Latin names and common names is provided: Scientific name Alpha-3 code Common name Clupea harengus HER Herring Gadus morhua COD Cod Pleuronectes platessa PLE Plaice Salmo salar SAL Atlantic salmon Sprattus sprattus SPR Sprat Species: Herring Clupea harengus Zone: Subdivisions 30-31 (HER/30/31.) Finland 72 724 Sweden 15 979 Union 88 703 TAC 88 703 Analytical TAC Species: Herring Clupea harengus Zone: Subdivisions 22-24 (HER/3BC+24) Denmark 1 262 Germany 4 966 Finland 1 Poland 1 171 Sweden 1 601 Union 9 001 TAC 9 001 Analytical TAC Article 3(2) and (3) of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species: Herring Clupea harengus Zone: Union waters of subdivisions 25-27, 28.2, 29 and 32 (HER/3D-R30) Denmark 3 748 Germany 994 Estonia 19 139 Finland 37 360 Latvia 4 723 Lithuania 4 973 Poland 42 444 Sweden 56 979 Union 170 360 TAC Not relevant Analytical TAC Article 6 of this Regulation shall apply. Species: Herring Clupea harengus Zone: Subdivision 28.1 (HER/03D.RG) Estonia 14 336 Latvia 16 708 Union 31 044 TAC 31 044 Analytical TAC Article 6 of this Regulation shall apply. Species: Cod Gadus morhua Zone: Union waters of subdivisions 25-32 (COD/3DX32.) Denmark 5 539 (1) Germany 2 203 (1) Estonia 540 (1) Finland 424 (1) Latvia 2 060 (1) Lithuania 1 357 (1) Poland 6 377 (1) Sweden 5 612 (1) Union 24 112 (1) TAC Not relevant Precautionary TAC Article 3(2) and (3) of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species: Cod Gadus morhua Zone: Subdivisions 22-24 (COD/3BC+24) Denmark 4 152 Germany 2 031 Estonia 92 Finland 82 Latvia 344 Lithuania 223 Poland 1 111 Sweden 1 480 Union 9 515 TAC 9 515 Analytical TAC Article 3(2) and (3) of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species: Plaice Pleuronectes platessa Zone: Union waters of subdivisions 22-32 (PLE/3BCD-C) Denmark 7 251 Germany 806 Poland 1 518 Sweden 547 Union 10 122 TAC 10 122 Analytical TAC Article 6 of this Regulation shall apply. Species: Atlantic salmon Salmo salar Zone: Union waters of subdivisions 22-31 (SAL/3BCD-F) Denmark 18 885 (2) Germany 2 101 (2) Estonia 1 919 (2) (3) Finland 23 548 (2) Latvia 12 012 (2) Lithuania 1 412 (2) Poland 5 729 (2) Sweden 25 526 (2) Union 91 132 (2) TAC Not relevant Analytical TAC Article 3(2) and (3) of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species: Atlantic salmon Salmo salar Zone: Union waters of subdivision 32 (SAL/3D32.) Estonia 995 (4) Finland 8 708 (4) Union 9 703 (4) TAC Not relevant Precautionary TAC Species: Sprat Sprattus sprattus Zone: Union waters of subdivisions 22-32 (SPR/3BCD-C) Denmark 26 710 Germany 16 921 Estonia 31 016 Finland 13 982 Latvia 37 460 Lithuania 13 551 Poland 79 497 Sweden 51 635 Union 270 772 TAC Not relevant Analytical TAC Article 6 of this Regulation shall apply. (1) In subdivisions 25 and 26, it shall be prohibited to fish this quota from 1 July to 31 July for: a) fishing vessels of 12 meters length overall and more fishing with trawls, Danish seines or similar gear of a mesh size equal to or larger than 90 mm; and b) fishing vessels of 12 meters length overall and more, fishing with gillnets, entangling nets or trammel nets of a mesh size equal to or larger than 90 mm, or with bottom set lines, longlines except drifting lines, handlines and jigging equipment. (2) Expressed by number of individual fish. (3) Special condition: up to 20 % and no more than 400 specimens of this quota may be fished in Union waters of subdivision 32 (SAL/*3D32) (4) Expressed by number of individual fish.